Title: To Thomas Jefferson from William Blount, 26 November 1790
From: Blount, William
To: Jefferson, Thomas


26 Nov. 1790. North Carolina’s militia law, which remains in force by the eighth article of the act of cession until repealed or altered by the territory’s legislative authority, assigns a brigadier general to each district. John Sevier and Daniel Smith were the brigadiers for Washington and Mero districts, respectively, at the time the act was passed. Under the ordinance governing this territory, Congress appoints territorial officers above the rank of field officer. He therefore recommends that Sevier be reappointed for the district of Washington because of his “spirit judgement, experience,” and that James Robertson, the colonel of Davidson County, who is “cool, brave and prudent,” be appointed for the district of Mero, both men enjoying the confidence of the people. Daniel Smith is now secretary and would not accept reappointment as brigadier even if it were proper.
